MEMORANDUM**
Robert Leyser, a Nevada state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging defendants’ failure to approve recommended cataract surgery amounted to deliberate indifference. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment in favor of the Nevada prison defendants, because the record contains no admissible evidence showing the *698prison Utilization Review Panel’s (“URP”) denial of cataract surgery led to further injury to Leyser’s eye. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.1985) (per curiam) (a delay in medical treatment must lead to further injury to support a claim for deliberate indifference). Moreover, Leyser failed to create a genuine issue of material fact as to whether defendants violated his Eighth Amendment rights, because the difference of opinion between URP physicians and Leyser’s treating physician does not amount to deliberate indifference. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989).
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.